     Case 3:10-cr-00224 Document 222 Filed 01/22/21 Page 1 of 2 PageID #: 2145




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:10-00224-02

ALONZO RICHARD DIXON
    also known as “Zo”

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Alonzo Richard Dixon’s renewed pro se Motion for

Compassionate Release (ECF No. 218). Pursuant to Court Order (ECF No. 219), the United States

filed its response and Defendant’s supplemental medical records under seal (ECF No. 220).

        In his motion, Dixon asserts that there are extraordinary and compelling reasons for release

because there has been an outbreak of COVID-19 at FCI Butner Medium II. The BOP is currently

reporting that 119 inmates and 8 staff members have active cases at the facility. 1 Dixon further

claims that he has an increased risk of serious complications if he contracts the virus due to his

multiple sclerosis. While Dixon did not provide medical records to support his statements, the

records supplied by the Government confirm this diagnosis. The records also indicate that his

symptoms include leg spasms and poor balance due to muscle fatigue.

        Although the Court is sympathetic to Dixon’s concern regarding the virus, the Court finds

that these medical conditions are not sufficiently serious to justify release. Moreover, there is no

indication that BOP is unable to address Defendant’s health concerns. Defendant is provided health

care at FCI Butner Medium II and is also able to obtain specialized services at FMC Butner, a



        1
          COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
visited Jan. 21, 2021).
   Case 3:10-cr-00224 Document 222 Filed 01/22/21 Page 2 of 2 PageID #: 2146




nearby medical facility. Thus, it appears to this Court that the facility is managing the care of

inmates testing positive in a satisfactory manner. As such, the Court do not constitute

“extraordinary and compelling” reasons for release DENIES the motion.

       The Court DIRECTS the Clerk to send a copy of this Order to the defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.

                                            ENTER:         January 22, 2021
